OPINION.
SteRNhagen :
The payment by an individual for general personal legal services, including the preparation of a will, are obviously not “ordinary and necessary expenses paid or incurred in the taxable year in carrying on any trade or business,” as provided in section 214(a) (1) of the Revenue Act of 1918. If any part thereof could be so classified the burden of allocation must be on the petitioner and not on the Board. We need not therefore discuss the question whether, since the payment of the entire bill of $20,000 was equally *1040divided as between 1920 and 1921 without any earmarking, the petitioner could properly allocate the $3,000 entirely to the first payment in 1920.

Judgment for the Commissioner.